HE    ATTORNSY             GENERAL
                       OF      T-Ens
                    AUSTIN.     TEXAS   7S711

                         December 4, 1969

Honorable John Allen, Chairman
House Conservationand
   ReclamationCommittee
Capitol Station
Austin, Texas
                              Opinion No. M- 530
                          Re: Constitutionalityof H.B.
                              No. 1056, 61st Legislature,
                                    1969 (Chapter438
                              ::sik79), authorizingtAe
                              City of Rouston to promul-
                              gate and enforce safety
                              regulationson the water-
                              ways, channels, and turning
                              basins within its jurisdic-
                              tion; directing the city to
                              purchase and maintain fire
                              boats; providing that pro-
                              visions of the bill prevail
                              over provisions of the city
                              charter in the event of
Dear RepresentativeAllen:     conflict.
     Your recent letter requested the opinion of this
office as to the constitutionalityof H.B. No. 1056,
Acts of the 61st Legislature,R.S., 1969.
     That bill authorizes the City of Houston to exercise
certain powers concerning fire protection and related
activities,makes mandatory the purchase and operation of
fire boats, would extend the powers of the city beyond its
corporateboundaries, and provides that provisions of the
Act will-prevailover provisions of the city charter in
the event of a conflict.




                        -2524-
RepresentativeJohn Allen, page 2, (M-530)



     The statute enacted under LB. No. 1056 is a local
or special law and unconstitutional,for the reason that
it purports to regulate the affairs of a single designated
city and to effect a change in that cityrs charter, both
of which are prohibited by Article 3, Section 56, Con-
stitution of the State of Texas. City of Ft. Worth v.
Bobbitt, 121 Tex. 14, 36 S.W.2d 476, Hall V.   11 county,
13.      178 (Tex.Civ.App.lgll), aff‘irmedin Bell County
v. Hall, 105 Tex. 558, 153 S.W. 121.
     Article 3, Section 56, Constitutionof Texas, provides
in part as follows:
         "sec. 56. The Legislatureshall not, except
          as otherwise provided in this Constitution,
          pass any local or special law, authorizing:
                         ******
         "Regulatingthe affairs of counties, cities,
          towns, wards or school districts;
                         ******


         "Incorporatingcities, towns or villages,
          or changing their charters;"
                        ******

         "And in all other
                         -.cases
                             _- where a general law
                                                  _-
          can be made appllcaole, no local or speczal
          law shall be enacted;......."
     In City of Ft. Worth v. Bobbitt, supra, there is at
page 472 the following language concerning the effect of
singling out one city in a statute:
         "We presume that no one would contend, if
          the name 'Ft. Worth' had been inserted in
          the law in place of the stipulationwith
          reference to population, that the act
          would be constitutional.......




                        -2525-
 .   -




RepresentativeJohn Allen, page 3, (M-530)


     Concerning the attributes of a local or special law,
Hall v. Bell County, supra, at page 183, made the following
holding:
         "We have already given reasons for holding
          that it is a local or special law, and we
          now add that, as its sole object was to
          regulate the affairs of Bell County, that
          fact is conclusiveproof that it is a
          special law......."
     With regard to the meanin of the word "regulating,"
Hall v. Bell County, at page 183, declared further:
         "The word Iregulatingl,as used in the
          Constitution,should not be given a
          narrow or technical signification.
          If the result of legislationis to repeal
          or materially change any law controlling
          or affecting the collection, safe-
          keeping, or disbursementof county funds,
          such legislaFion,within the purview of
          the Constitution,is a law regulating
          county affairs........" (Emphasis
          supplied).
     In providing that the provisions of H.B. No. 1056
would prevail over conflictingprovisions in the city
charter, the bill on its face would violate the prohibi-
tion of Article 3, Section 56, Constitutionof Texas,
against changing the charter of a city.
     We are not unmindful of a line of cases holding that
a statute is not local or special, even though its per-
formance is confined to a restrictedarea, if the persons
or things throughout the state are affected thereby, or
if it operates upon a subject in which the people at
large are interested. L.C.R.A. v. McGraw, 125 Tex. 268,
;:s;.W.2d 629, 636 (1935).Atwood V. wilracy county Nav.
       284 S.W.2d 275 (Te:.Ci A     1955    f
Gii&n   county v. Wilson~fl~~>!?*25r 366r.t.i.&ri%)'
                               , 336 S.W.2d 814 Tex.Civ.
                              f&is, 426 S.W.2d 827
                          oi;inced, however, that in view




                       -2526-
RepresentativeJohn Allen,~page4, (M-530)


of the provisions of LB. No. 1056 and the facts under which
it would operate, the bill is clearly unconstitutionalas
a local or special bill within the prohibitionsof
Article 3, Section 56, Constitutionof Texas.
                        SUMMARY
         Chapter 438, Acts of the 61st
         Legislature,R.S., 1969 (H.B, NO. 1056, p,
         1479), is unconstitutionalunder Article
         3, Section 56, Constitutionof Texas for
         the reason that it is a local or special
         law seeking to regulate the affairs of
         a city and to effect a change in that
         city's charter.
                                   /7


                                         C. MARTIN
                                         General of Texas
Prepared by James S. Swearingen
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice-Chairman
John Reeves
Bob Flowers
Alfred Walker
Bill Corbusler
MEADE F.GRIFFIN
Staff Legal Assistant
NOLA WHITE
First Assistant




                         -2527-